            Case 1:20-cv-02285-ALC Document 34 Filed 09/17/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MAX A. RADY,
                                                       Case No.: 1:20-cv-02285 (ALC)
              Plaintiff,

                           v.                          Judge Andrew L. Carter, Jr.

THE BOSTON CONSULTING GROUP, INC.
and De BEERS UK LIMITED,                               STIPULATION AND [PROPOSED]
                                                       ORDER
              Defendants.


       WHEREAS, on September 4, 2020, Plaintiff Max A. Rady filed a Second Amended

Complaint (“SAC”) against Defendants Boston Consulting Group, Inc. (“BCG”) and De Beers

UK Limited (“De Beers”). See ECF. No. 30.

       WHEREAS, counsel for Mr. Rady, BCG, and De Beers have conferred regarding service

of the SAC and the Court-ordered briefing schedule for any motion to dismiss the SAC (ECF

No. 28) and have agreed as follows:

       IT IS HEREBY STIPULATED AND AGREED between Mr. Rady, BCG, and De Beers,

by and through their respective counsel, as follows:

       1.       BCG and De Beers accept, by and through counsel, service of process of the

SAC;

       2.       The Parties will brief any motion to dismiss one or more claims asserted in the

SAC pursuant to the Court-ordered schedule (ECF No. 28); and

       3.       BCG’s and De Beers’ response to the SAC, as to any claims that have not been

dismissed, shall be due within fourteen (14) days of notice of the Court’s decision on any motion

to dismiss.
           Case 1:20-cv-02285-ALC Document 34 Filed 09/17/20 Page 2 of 3



DATED: September 17, 2020



WHITEFORD TAYLOR PRESTON LLP
                                                  ~                     STERLLP
By: - - - - - -- -
      Steven E. Tiller                                . KyleW.K.Mooney
      7 St. Paul Street                                   250 West 55 th Street
      Baltimore, M D 21202                                New York, NY 10019
      Telephone: (410) 347-9425                          Telephone: (212) 468-8000
      Facsimile: (410) 223 -4325                         Facsimile: (2 12) 468-7900
      Email: stiller@wtplaw.com                          Email: KMooney@mofo.com

         Counsel for Plaintiff, Max A. Rady              Counsel for Defendant; Boston
                                                         Consulting Group, Inc.




          hi1sto her . Borello
         1270 A venue of the Americas
         New York, New York 10020
         Telephone: (212) 218-2 100
         Facsimile: (212) 218-2200
         Email: cborello@venable.com

Counsel for Defendant, De Beers UK Limited


SO ORDERED.

Date:
        - - - -- - - - --
                                                  Hon. Andrew L. Carter, Jr.




                                              2
         Case 1:20-cv-02285-ALC Document 34 Filed 09/17/20 Page 3 of 3



DATED: September 17, 2020


WHITEFORD TAYLOR PRESTON LLP
                                                 MORRISON & FOERSTER LLP
By: ___________________
      f
            f
      Steven E. Tiller
                                                 By: ________________________
                                                        Kyle W.K. Mooney
      7 St. Paul Street                                 250 West 55th Street
      Baltimore, MD 21202                               New York, NY 10019
      Telephone: (410) 347-9425                         Telephone: (212) 468-8000
      Facsimile: (410) 223-4325                         Facsimile: (212) 468-7900
      Email: stiller@wtplaw.com                         Email: KMooney@mofo.com

      Counsel for Plaintiff, Max A. Rady               Counsel for Defendant, Boston
                                                       Consulting Group, Inc.

VENABLE LLP

By: __________________________
       Christopher P. Borello
       1270 Avenue of the Americas
       New York, New York 10020
       Telephone: (212) 218-2100
       Facsimile: (212) 218-2200
       Email: cborello@venable.com

Counsel for Defendant, De Beers UK Limited


SO ORDERED.

Date: ________________________                   _____________________________
                                                 Hon. Andrew L. Carter, Jr.




                                             2
